Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 1 of 7 PageID #: 570




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

AMY C.,                                              )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:19-cv-04145-TAB-JRS
                                                     )
ANDREW M. SAUL Commissioner of Social                )
Security Administration,                             )
                                                     )
                             Defendant.              )


                                   ORDER ON PLAINTIFF’S
                                BRIEF IN SUPPORT OF APPEAL

 I.     Introduction

        Plaintiff Amy C. appeals the Social Security Administration’s denial of her application

 for disability insurance benefits. [Filing No. 16.] Plaintiff argues that the Administrative Law

 Judge's conclusion that Plaintiff could stand and/or walk for more than two hours of an eight-

 hour workday was not supported by substantial evidence. Specifically, Plaintiff argues that the

 ALJ's "unilateral translation" without medical testimony of Plaintiff's most recent MRI in July

 2013 undermined such a conclusion and amounted to the ALJ impermissibly playing doctor.

 [Filing No. 16, at ECF p. 1.] The record and ALJ's decision do not clearly indicate whether the

 July 2013 MRI was submitted for review by a medical source, but it appears it was not. Thus,

 the ALJ erred when she unilaterally interpreted the July 2013 MRI result. In addition, Plaintiff

 has shown that such error may have significantly harmed her. Therefore, Plaintiff’s request for

 remand is granted.
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 2 of 7 PageID #: 571




 II.    Background

        The SSA denied Plaintiff's claim for disability and disability insurance benefits initially

 and upon reconsideration. Following a hearing, the ALJ determined that Plaintiff was not

 disabled. The ALJ considered Plaintiff’s claim for benefits according to 20 C.F.R. §

 404.1520(a). First, the ALJ found Plaintiff last met the insured status requirements of the Social

 Security Act on September 30, 2014. Subsequently, at step one, the ALJ determined that

 Plaintiff had not engaged in substantial gainful activity from her alleged onset date of February

 1, 2009, through her date last insured, September 30, 2014. At step two, the ALJ found that

 plaintiff had the severe impairment of multiple sclerosis. [Filing No. 10-2, at ECF p. 21.]

        At step three, the ALJ determined that through the date last insured, Plaintiff did not have

 an impairment or combination of impairments that met or medically equaled the severity of one

 of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Before reaching step

 four, the ALJ found that Plaintiff had the residual functional capacity to perform sedentary work

 as defined in 20 C.F.R. § 404.1567(a), except "[Plaintiff] can occasionally climb ramps and

 stairs, balance, stoop, kneel, crouch, and crawl. No climbing of ladders, ropes, or scaffolds. No

 operation of motor vehicles. No work at unprotected heights or around moving mechanical

 parts. She can frequently handle bilaterally." [Filing No. 10-2, at ECF p. 23.]

        Next, at step four, the ALJ determined that through the date last insured, Plaintiff was

 unable to perform any past relevant work. The ALJ also noted that Plaintiff was 41 years old,

 which is defined as a younger individual, on the date last insured, and that she had at least a high

 school education and is able to communicate in English. [Filing No. 10-2, at ECF p. 25.]

 Finally, at step five, the ALJ found, considering Plaintiff's age, education, work experience, and

 RFC, that there were jobs that existed in significant numbers in the national economy that



                                                  2
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 3 of 7 PageID #: 572




 Plaintiff could have performed, specifically: document preparer, telephone quotation clerk, and

 addresser. [Filing No. 10-2, at ECF p. 25-26.] The ALJ concluded that Plaintiff was not

 disabled.

 III.   Discussion

        Plaintiff 's sole argument on appeal is that the ALJ committed reversible error by

 unilaterally interpreting, without medical expert input, the most recent MRI of Plaintiff's brain,

 and in concluding that Plaintiff could stand and/or walk for more than two hours of an eight-hour

 workday without substantial evidence to support that conclusion. [Filing No. 16, at ECF p. 19.]

 This Court reviews an ALJ’s decision to determine whether the ALJ’s factual findings are

 supported by substantial evidence. See, e.g., Biestek v. Berryhill, __ U.S. __, __, 139 S. Ct. 1148,

 1153 (2019) (“On judicial review, an ALJ’s factual findings. . . shall be conclusive if supported

 by substantial evidence.” (Internal quotation marks omitted)). “Substantial evidence is not a

 demanding requirement. It means such relevant evidence as a reasonable mind might accept as

 adequate to support a conclusion.” Martin v. Saul, 950 F.3d 369, 373 (7th Cir. 2020) (internal

 citation and quotation marks omitted). “The court is not to reweigh evidence, resolve conflicts,

 decide questions of credibility, or substitute its judgment for that of the Commissioner. Where

 substantial evidence supports the ALJ’s disability determination, we must affirm the decision

 even if reasonable minds could differ concerning whether the claimant is disabled.” Burmester v.

 Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (internal citations, quotation marks, and brackets

 omitted).

        As noted above, the ALJ concluded that Plaintiff had the RFC to perform sedentary work,

 subject to additional limitations. [Filing No. 10-2, at ECF p. 23.] In explaining this finding in

 her decision, the ALJ noted that "MRIs of [Plaintiff]'s brain showed findings consistent with the



                                                  3
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 4 of 7 PageID #: 573




 changes seen in multiple sclerosis but generally only minimal progression in the number of

 lesions; however, several new demyelinating lesions were identified in July 2013." [Filing No.

 10-2, at ECF p. 24.] The state agency reviewing physicians concluded that Plaintiff did not have

 any severe physical impairments, and the ALJ gave their opinions "some weight[,]" finding the

 opinions somewhat consistent with the record evidence "except with respect to [Plaintiff's]

 multiple sclerosis." [Filing No. 10-2, at ECF p. 25.] Plaintiff argues that the July 2013 MRI

 indicated progression of her multiple sclerosis, yet the state agency reviewing physicians were

 "seemingly unaware" of the results or "correlated clinical findings" and that the ALJ erred in

 failing to submit this evidence for medical expert review. [Filing No. 16, at ECF p. 19.]

 Alternatively, Plaintiff argues that the ALJ "played doctor" and interpreted the MRI herself and

 translated her interpretations of the MRI and correlating evidence into a conclusion that Plaintiff

 could stand and/or walk for more than two hours of an eight-hour workday. [Filing No. 16, at

 ECF p. 21.]

        In support, Plaintiff cites to three Seventh Circuit decisions holding that an ALJ may not

 play doctor and interpret MRI results without medical input. See, e.g., McHenry v. Berryhill,

 911 F.3d 866, 871 (7th Cir. 2018) ("We agree with McHenry that the ALJ impermissibly

 assessed the MRI report on his own without the assistance of a medical expert. We have said

 repeatedly that an ALJ may not play doctor and interpret new and potentially decisive medical

 evidence without medical scrutiny. An ALJ may not conclude, without medical input, that a

 claimant's most recent MRI results are 'consistent' with the ALJ's conclusions about her

 impairments. . . . [H]ere, the ALJ was not qualified to assess on his own how the April 2014

 MRI results related to other evidence in the record." (Internal citation, quotation marks, and

 brackets omitted)); Akin v. Berryhill, 887 F.3d 314, 317 (7th Cir. 2018) ("We agree that the



                                                  4
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 5 of 7 PageID #: 574




 ALJ's evaluation of Akin's MRI results is flawed because the ALJ impermissibly played doctor.

 The ALJ stated that the MRI results were consistent with Akin's impairments and then based his

 assessment of her residual functional capacity after considering the recent MRIs. But, without an

 expert opinion interpreting the MRI results in the record, the ALJ was not qualified to conclude

 that the MRI results were consistent with his assessment." (Internal citation, quotation marks,

 and ellipses omitted)); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) ("Most important, [the

 consulting physicians] had not been shown the report of the 2010 MRI. Fatally, the

 administrative law judge failed to submit that MRI to medical scrutiny, as she should have done

 since it was new and potentially decisive medical evidence.").

        The Commissioner, in response, argues that the ALJ supported her RFC finding with

 substantial evidence and notes that the ALJ restricted Plaintiff to sedentary work when no record

 physician opined that Plaintiff had greater functional work limits during the relevant time.

 [Filing No. 22, at ECF p. 12.] While the Commissioner briefly acknowledges Plaintiff's

 argument that the ALJ failed to submit the July 2013 MRI results to medical scrutiny, he does

 not directly address any of the cases Plaintiff relies on. Rather, the Commissioner focuses on the

 fact that the ALJ acknowledged that the July 2013 MRI identified several new "enhancing

 demyelinating lesions" but also considered that Plaintiff's most recent examination before her

 date last insured with her treating neurologist, Dr. Kenten D. Woolhiser, in September 2014,

 showed good symptom control, good tolerance for treatment, and largely negative findings.

 [Filing No. 22, at ECF p. 14.] The Commissioner also argues that Plaintiff misstates or

 selectively cites Dr. Woolhiser's treatment notes. [Filing No. 22, at ECF p. 15.]

        Dr. Woolhiser's treatment notes from that September 2014 examination briefly reference

 that Plaintiff's MRI "shows active lesions." [Filing No. 10-9, at ECF p. 26.] But his treatment



                                                  5
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 6 of 7 PageID #: 575




 notes provide no insight into how the MRI findings could be expected to impact Plaintiff's

 functional limitations, if at all. See, e.g., Dohner v. Saul, No. 1:18-CV-251-HAB, 2019 WL

 6888450, at *3-4 (N.D. Ind. Dec. 18, 2019) ("The ALJ in this case made the same fundamental

 error as the ALJs in McHenry and Akin. The record in this case contains no evaluation of the

 2016 MRI in the context of what, if any, functional limitations the findings would support.

 Instead, the ALJ had only the MRI report itself, and [treating neurosurgeon] Dr. Losiniecki's

 summary of that report. Dr. Losinieki's report provides no insight into how the impairments

 noted in the MRI findings could be expected to affect Dohner's functional capabilities. It

 certainly does not opine that the MRI findings are consistent with the functional limitations

 found by the state agency physician. . . . The MRI may very well be consistent with the state

 agency physician's findings, but that determination must be made by a medical expert, not the

 ALJ or this Court." (Internal citation omitted)).

        Moreover, it is not clear from the ALJ's decision, the record, or the briefing whether the

 state agency physicians reviewed the July 2013 MRI results. While the MRI was not "new

 evidence" in the sense that it occurred in 2013, prior to the state agency physicians' review of the

 evidence, Plaintiff claims that there is no indication in the record that the consulting physicians

 received or reviewed those MRI results. [Filing No. 16, at ECF p. 19.] The Commissioner does

 not address this point and, therefore, provides no further insight into whether or not that is the

 case. And there is no reference to the July 2013 MRI in the state agency physicians' reports.

 Thus, the Court cannot determine whether the MRI was properly reviewed by a medical expert.

        Plaintiff also reasonably argues that the lack of proper review of her most recent MRI

 results may have caused her significant harm. [Filing No. 16, at ECF p. 22-23.] Plaintiff

 reiterates that the ALJ found her capable of sedentary work, the lowest level of exertion which



                                                     6
Case 1:19-cv-04145-TAB-JRS Document 27 Filed 08/21/20 Page 7 of 7 PageID #: 576




 the SSA recognizes, but that it is at least plausible the state agency physicians may have

 recommended greater functional limitations in light of the MRI results. [Filing No. 16, at ECF p.

 23.] It is not the role of the Court to speculate or re-weigh the evidence. See Burmester v.

 Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Thus, this case is remanded to the SSA in order to

 submit the MRI result to medical scrutiny before determining Plaintiff's RFC and potential

 additional limitations.

 IV.    Conclusion

        For the reasons stated above, the Court grants Plaintiff's request for remand. [Filing No.

 16.] The Commissioner's decision is remanded pursuant to sentence four of 42 U.S.C. § 405(g)

 for further proceedings and consideration consistent with this opinion.


        Date: 8/21/2020



                                      _______________________________
                                     Tim A. Baker
                                     United States Magistrate Judge
                                     Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email




                                                  7
